Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Neal Patrick Robey appeals a district court order denying his motion for summary judgment on the basis of qualified immunity, arguing that even under the version of the facts assumed by the district court, the law was not clearly established at the time of the acts underlying this suit that Robey’s use of lethal force was unconstitutional. Because the district court considered only whether a factual dispute made summary judgment inappropriate, there is no legal issue that would support appellate jurisdiction. See Iko v. Shreve, 585 F.3d 225, 237 (4th Cir.2008). We therefore dismiss Robey’s appeal.

DISMISSED.